DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Burch et al. (US 2014/0240125) in view of Brantner et al. (US 2016/0209899) IN VIEW OF Truluck et al. (US 2018/0115130).
	Regarding claim 1, Burch teaches smart cord for a corded power tool (fig. 1, tool 105), comprising: a connectivity module connected to the corded power tool at one end and to a power socket through an Alternating Current (AC) power cord at the other end (i.e., the tool 105 is a battery-operated power drill that includes a tool controller 145, a motor 165 coupled to a tracking unit 150, sensors 155 [0039]-[0040] a power tool similar to tool 100 includes a rectifier to receive AC power [0088]); a plurality of sensors electrically coupled with the corded power tool (i.e., sensors 155 figs. 1, and 8); a GPS module coupled with at least a location sensor for determining set of coordinates associated with the corded power tool (fig. 2, GPS 215 coupled to GPS antenna 200 integrated in tool 105 [0044], [0049]); and a user interface device in communication with the controller unit by a communication module (i.e., UI smartphone 120, PC 135 or tool server 140, [0006], [0038], [0044],and [0049]); wherein the controller unit is configured to execute steps comprising: receiving input signals from a plurality of sensors ([0042], [0048]); determining based on the received input signals whether the received input signal exceeds a threshold parameter and/or determining based on the set of coordinates whether the corded power tool is located inside a predetermined boundary area or outside the predetermined boundary area (i.e., multiple thresholds are set and the security actions taken in response to a particular threshold being exceeded depends on which threshold is exceeded. For instance, if one tool 105 exceeds the boundary 397, the tool 105 is locked. If two tools 105 exceed the boundary 397, the tools 105 are locked, and a primary contact (e.g., an on-site supervisor) is contacted via a text message, email, or phone call. If five tools 105 exceed the boundary 397, primary and secondary contacts (e.g., off-site supervisors or management) are contacted [0069], [0140]); and generating and transmitting an alert signal to the user interface device (i.e., Upon detecting one of the tools 605 exceeding a geo-fence, the gateway 615 may take appropriate action, such as generating an alert to one of the fobs 605 and/or remote monitoring devices, locking the tool, etc. [0140]).
	Burch does not specifically teach a switching device electrically coupled with a controller unit in the connectivity module, and configured to cause interruption in power supply in response to an alert signal from the controller unit.
	However, the preceding limitation is known in the art of communications. Brantner teaches the system includes programs that may identify and alert programmable alarm state conditions and warnings in connection with the powered and/or remote device(s). For example, the power switching device may issue an alarm upon detecting that electrical current has stopped flowing to a powered device. In some such embodiments, the programs that identify and alert alarm state conditions and warnings reside or be stored in memory on board the switch, on computing devices remotely connected to the power switching device, or on any device remotely connected to the computing device ([0016], [0087]-[0088]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Brantner in order to store and run application on a power switch for detecting and alerting alarm condition. Thus, cutting power when the power switching device has surged for a predetermined time.
Burch in view of Brantner does not specifically teach a connectivity module having a housing provided outside the power tool connected to an AC outlet cable and GPS module disposed within the house of the connectivity. 
However, the preceding limitation is known in the art of communication. Truluck discloses a multi-functional cord associated with a GPS to track the location of the cord in the event that the cord is misplaced. The smart cord may authenticate based on the user device information or user information or based on time or geographic location ([0012], [0037]). The multi-functional cord may, for example, enable electrical power (e.g., direct current (DC) and/or alternating current (AC)) ([0028], [0048]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Truluck within the system of Burch and Brantner in order to determine the geographic location of the cord when it is misplaced.
Regarding claim 2, Burch in view of Brantner in view of Truluck teaches all the limitations above. Brantner teaches.the AC power cord is a single phase or a three-phase power cord (i.e., The computing device 80 can then send a signal to the power switching device 10 to turn off lighting that is electrically or wirelessly connected to the power switching device [0087]) in order to control power remotely.
Regarding claim 3, Burch in view of Brantner in view of Truluck teaches all the limitations above. Burch teaches the connectivity module comprises: a battery adapted to produce a battery voltage (figs. 1&8); an AC-DC converter electrically connected to the battery for recharging the battery (fig. 8B); a low dropout (LDO) regulator electrically connected to the battery and adapted to provide a constant supply voltage from the battery to the control unit ( [0086]-[0088]); and a memory card for storing data from the plurality of sensors (i.e., energy storage device 230 of fig. 2, a memory to store the sensor data [0042] and fig. 8).
Regarding claim 4, Burch in view of Brantner in view of Truluck teaches all the limitations above. Burch teaches the plurality of sensors comprises at least one of a fuel gauge sensor, a current sensor, an inertial motion sensor unit, a voltage sensor, a location sensor, and/or a pressure sensor (i.e., sensors to obtain status and usage data, tracking sensors [0086]). 
Regarding claim 5, Burch in view of Brantner in view of Truluck teaches all the limitations above. Burch teaches the user interface device comprises at least one of a mobile phone, a tablet, a computer, and/or an electronic information device (i.e., smartphone 120, PC 135, and tool server 140). 
Regarding claim 6, Burch in view of Brantner in view of Truluck teaches all the limitations above. Burch teaches the communication module comprises a Wi-Fi module, a Bluetooth module, a narrow band internet of thing (NB-IoT) module, a cellular module, a wireless area networks, and/or a module including GPRS or GPS (fig. 2, cellular 205, GPS 215, WLAN 210). 
Regarding claim 7, Burch in view of Brantner in view of Truluck teaches all the limitations above. Burch teaches the memory card is an auxiliary memory unit (i.e., optional energy storage device 230 in fig. 2).
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/           Primary Examiner, Art Unit 2643